DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Figures 1-4N in the reply filed on 2/25/2021 is acknowledged.  Claims 51-70 read on the elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnan et al. (US 2009/0112050).
	With respect to Claim 51, Farnan teaches a delivery system (Figures 1-12D) comprising:
	a cannula body 224 including proximal and distal ends and a lumen 254 extending therethrough (Figures 10A-10D); and

At least one of the proximal and distal portions defines a bell-shaped portion, thereby providing resistance against the undesired removal of the flexible cannula body from the tip (paragraph [0100]).  Specifically, the barbs 260 and diameter changes on the outer surface form bell shaped portions, and the expanding inner diameters of the distal end 228c and proximal end 228a/268a form bell-shaped portions (see the annotated figure below). 

    PNG
    media_image1.png
    542
    809
    media_image1.png
    Greyscale



With respect to Claim 53, second end of the distal portion has a diameter that is greater than the first end of the distal portion due to the rounded edge of the second end.  Therefore, the distal portion of the tip forms a substantially bell-shaped portion. 

With respect to Claim 54, Farnan teaches that the tip 228 includes a smooth, rounded, curvilinear portion between the first and second end of the distal end of the distal portion and another curvilinear portion at the proximal end, thereby reducing fluid drag. See Figure 7B and paragraph [0099].	With respect to Claim 55, Farnan teaches that the proximal end of the tip portion 228a/268a (Figures 7A-7B) defines a second bell-shaped portion, the second bell-shaped portion at least partially defining the tip lumen (see the annotated figure above).
With respect to Claim 56, Farnan teaches that the tip 228 includes a first anchor 230 and a second anchor 232, the first anchor disposed distally on the tip relative to the second anchor and including a cross-sectional that is smaller than that of the second anchor.  See Figures 7B-12D and paragraph [0108].  

With respect to Claim 59, Farnan teaches that the first and second anchors (230, 232) each include a polymeric structure 236 disposed around the struts 234.  See Figures 8B-8E and paragraphs [0092] and [0104-0108]. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan in view of Gabbay (US 2008/0021552).
With respect to Claim 68, Farnan teaches a cannula body 224 including a distal end having a tip 228 coupled thereto (Figures 7A-12D), the tip including:
an inner wall defining a tip lumen 254 (Figure 7B);
a plurality of bell-shaped portions proximate the tip lumen (Figure 7B; see the annotated figure above);

a sheath 210 defining a lumen that is configured to receive the cannula body 224 therein (Figures 10A-12D).
Farnan teaches the delivery system as claimed, but does not specifically teach that the sheath 210 comprises a plurality of jaws defining a lumen sized to receive the cannula body.  
Gabbay teaches a catheter system for inserting a cannula body into the heart of a patient, the catheter system comprising an outer sheath 16 (Figures 1-3) that is configured to allow an inner tubular body 40 to slide therein (Figure 2).  Specifically, the outer sheath 16 comprises a plurality of jaws 24 that are configured to selectively open (see Figures 1 and 2) to allow the inner tubular element to be advanced beyond the distal tip of the sleeve 16.  Once the delivery sheath has reached its desired target, the jaws may be forced open by the user such that the tubular body may be advanced into position within the heart (paragraphs [0045] and [0052]). This configuration allows the delivery sheath to be held in a closed configuration during implantation, thereby facilitating insertion into an anatomical structure of the patient and to prevent backflow of fluid into the delivery sheath during implantation (paragraphs [0030-0032] and [0093]).  Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Farnan’s delivery sheath to have a plurality of jaws a the distal end thereof, as suggested by Gabbay, in order to facilitate 

With respect to Claim 69, the tip including a proximal portion (the portion adjacent numeral 228c/268a; Figures 7A-7B), a distal portion (the portion adjacent numeral 228c; Figures 7A-7B) opposite the proximal portion, and a tip lumen 254 extending therethrough (paragraph [0098]).  Specifically, at least one of the proximal and distal portions defines a bell-shaped portion, thereby providing resistance against the undesired removal of the flexible cannula body from the tip (paragraph [0100]).  Specifically, the barbs 260 and diameter changes on the outer surface form bell shaped portions, and the expanding inner diameters of the distal end 228c and proximal end 228a/268a form a bell-shaped portions (see the annotated figure above with respect to the 102(a)(1) rejection of Claim 51). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,861,728 in view of Farnan et . Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a delivery system comprising a cannula body, a tip portion coupled to the cannula body and having one or more anchors thereon, a delivery sheath comprising a set of jaws, and ring member that engages the heart.  The instant claims are broader than the ‘728 claims because they do not specifically require a blood pump or that the cannula is flexible. 
Additionally, the ‘728 claims do not specifically require that the tip comprises at least one bell-shaped portion.  However, Farnan teaches a delivery system comprising a cannula body and a tip 228 coupled to the distal end of the cannula body (Figures 6-13, especially 7B).  Specifically, the tip portion comprises a plurality of rings and barbs 260 (defining a plurality of bell-shaped portions), thereby providing resistance against the undesired removal of the flexible cannula body from the tip (paragraph [0100]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the delivery system of the ‘728 claims to have a tip portion with one or more bell-shaped portions thereon, as suggested by Farnan, in order to provide resistance against the undesired removal of the flexible cannula body from the tip.

Allowable Subject Matter
Claims 61-67 would be allowable upon filing of a terminal disclaimer to overcome the double patenting rejection set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed ring member that defines an aperture sized to receive the delivery sheath therein, the ring member being configured to engage the heart and provide hemostasis between a portion of the heart and the cannula body. 	
Gabbay does teach a catheter system having a ring member attached thereto.  However, since Farnan’s device is configured to be inserted to the heart through the vasculature, it is unclear how one of ordinary skill in the art would have modified Farnan to have an integrated ring on the delivery sheath without destroying the functionality of the device, as doing so would drastically increase the diameter of the delivery sleeve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781